Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2021 has been entered.
Status of the Claims
Claims 1-18 and 21-22 are pending. 
Response to Applicant’s Argument
Rejection set forth in the previous office action has been withdrawn in view of applicant’s arguments and amendment to the independent claims. Upon further search and consideration, please see details of a new reference as applied to claims 1-18 and 21-22 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1-18 and 21-22 are rejected under 35 USC 103(a) as being unpatentable over Vibbert et al. (US 2016/0042735 A1) in view of Prieto et al. (US 8214219 B2) and Alphin, III et al. (US 2018/0284958 A1).
Regarding Claims 1, 8, and 15, Vibbert discloses a system (Fig. 1), comprising: 
one or more processors (Fig. 1, processor 111); and 
memory storing instructions that, when executed by the one or more processors, cause the one or more processors (Fig. 1, ¶37, memory 121 storing operating system software 123) to perform operations that include: 
processing content of a dialog session between a user and an automated assistant, wherein the user engages with the automated assistant via an automated assistant interface of a client device of one or more client devices associated with the user (¶35, client computers 107, 109 interact with server 103; ¶37, conversational dialog application implemented by an ASR engine to process speech input and a NLU engine to process the text to determine corresponding semantic interpretations); and
wherein the automated assistant interface is associated with an automated assistant application of the client device (¶29, dialog application may choose to run a particular task by displaying elements in an interactive user interface in order to acquire user input; e.g., ¶62, a request dialog agent may request information from user by allowing user to select from one of several options displayed on a user interface display);
determining, based on a lack of user input while processing the content of the dialog session, that the dialog session is incomplete (¶56 and ¶69, monitoring amount of discrepancy in a dialog between user responses to application prompts to add or modify application prompts to the user such that the necessary information required to complete the task is received from the user to satisfy a task’s completion criteria; i.e., incompletion means there is a lack of certain user input values that need to be bound to concepts by dialog engine 550), 
generating, based on determining that the dialog session is incomplete, data that characterizes at least a state of the dialog session (¶71, when a dialog is suspended, instruct dialog engine to preserve a global state of the dialog, belief states, any concepts and information received from the user); and 
subsequent to generating the data that characterizes at least the state of the dialog session: determining that the user is engaged in an activity that is associated with the content of the dialog session (¶71, user requests to resume or restore operations) wherein determining that the user is engaged in the activity that is associated with the content of the dialog session includes determining that a subsequent user interaction of the user is related to the content of the dialog session that is incomplete (¶29, the previous task that was suspended may be automatically resumed when the application resumes the previous task as a result of user input; ¶98, resume a task in response to user command);
wherein the client device of the one or more client devices associated with the user has an additional interface associated with an additional application accessible at the client device of the one or more client devices associated with the user that is in addition to the automated assistant application associated with the automated assistance interface (¶30, in response to user instruction to “pay this bill”, launch a new bill paying task in the mobile banking application and may display a pay bill screen; compare ¶29 and ¶62, dialog application / agent displaying options on interactive user interface distinct from pay bill screen).
Vibbert does not disclose wherein determining that the dialog session is incomplete based on the lack of user input while processing the content of the dialog session includes determining that the dialog session is incomplete based on the lack of user input for a threshold period of time.
Prieto discloses a speech communication system implementing an automated assistant / interaction manager to engage a user in dialog sessions (Abstract and Col 8, Rows 12-22) wherein the automated assistant determines that a dialog session is incomplete based on the lack of user input while processing content of the dialog session includes determining that the dialog session is incomplete based on the lack of user input for a threshold period of time (Col 12, Rows 25-30, step 45, interaction manager performs a speech request operation requesting the user to respond for a maximum number of times; Col 12, Rows 45-48, steps 53 and 56, determine if the user did not respond after a maximum number N of requests, announce to the user that the interaction will end);
generating, based on determining that the dialog session is incomplete, data that characterizes at least a state of the dialog session (Col 12, Rows 49-51, step 58, save dialog context); and 
subsequent to generating the data that characterizes at least the state of the dialog session: determining that the user is engaged in an activity that is associated with the content of the dialog session (Col 13, Rows 28-34, after a few minutes, the user wants to resume interaction and addresses the system with keyword, the interaction manager retrieves dialog context to continue the interaction) wherein determining that the user is engaged in Col 13, Rows 31-35, using saved dialog context to continue the interaction and determine user input “4810” completes the resumed “Setup destination” request), and 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that a dialog session is incomplete based on lack of user input for a threshold period of time / after a maximum number of N speech requests to user as taught by Prieto in order to minimize distracting a user and allowing the user to concentrate on other important tasks (Prieto, Col 13, Rows 40-42).
Vibbert does not disclose wherein the subsequent user interaction of the user that is related to the content of the dialog session that is incomplete is via the additional interface associated with the additional application accessible at the client device of the one or more client devices associated with the user and causing, in response to determining that the user is engaged in the activity, at least one client device of the one or more client devices to provide a selectable element that, when selected by the user, causes the automated assistant to operate in furtherance of resuming the dialog session.  
Alphin teaches a system for making information easily and intelligently accessible to the user, including allowing a user to resume their activities at a later time, on a computer device / client device that the activity was last carried out on, or a different computer device / additional client device (¶33). The system implements an automated assistant interface associated with an automated assistant application of the system (¶221, a natural user interface interacting with a user via speech and touch recognition). In particular, the ¶153, user querying database for individual history record of activities pertaining to entertainment / movie) and wherein the subsequent user interaction of the user that is related to the content of the dialog session that is incomplete is via an additional interface associated with an additional application accessible at the client device or the additional client device of one or more client devices associated with the user that is in addition to the automated assistant application associated with the automated assistant interface (¶42, an application capable of displaying a movie) and in response to determining that the user is engaged in the activity (¶42, if the activity was watching a movie as result of ¶153 where user queried individual history record of activities pertaining to the movie), causing the client device to provide a selectable element that, when selected by the user, causes the automated assistant to operate in furtherance of resuming the dialog session (¶42, present user with information regarding that activity to allow the user to select the activity (i.e., selecting a previously interrupted movie) in order to take the user to the movie application to load the movie into the application and forward to the position where the user left off watching the movie). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine user is engaged in an activity that is associated with content of dialog session that is incomplete in a subsequent user interaction via the additional interface associated with the additional application accessible at the client device or the Alphin, ¶33). 
Further regarding claim 8, Vibbert discloses a non-transitory computer readable storage medium configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations of claims 1 and 15 (¶37, memory 121 storing operating system software 123 for execution by processor 111).
Regarding Claims 2, 9, and 16, Alphin discloses determining, subsequent to causing the at least one client device of the one or more client devices to provide the selectable element, that the user selected the selectable element (¶172, Fig. 5, a user can select to resume an activity associated with an activity representation 504 (or an activity representation provided in another display or interface of the present disclosure) by selecting an activity representation or a particular portion of an activity representation); and 
causing, in response to determining that the user selected the selectable element, the at least one client device to provide an interface that identifies other content identified by the user during the dialog session (¶196, Fig. 6, activity representations 606 can be displayed in association with additional navigational mnemonic representations 614 connected to the activity in the graph to thereby allow the user to select one of the navigational mnemonic representations 614 and the display can change the display activity representations associated with the selected navigational mnemonic representation).  
Regarding Claims 3, 10, and 17, Alphin discloses wherein causing the at least one client device to provide the interface that identifies the other content includes causing another selectable element to be presented by the at least one client device, wherein the other ¶42, display activity information to a user to enable the user to provide input to resume activity at a device which the activity was originally conducted or at a device other than the device on which the activity was originally conducted).  
Regarding Claims 4, 11, and 18, Alphin discloses wherein the interface includes other natural language content that characterizes a different value for the parameter of the task to be completed via the automated assistant (¶73 and Fig. 1 in view of ¶43, Activity 1, History Records 1 or 2 pertaining to providing options for accessing content / movie).  
Regarding Claims 5 and 12, Alphin discloses wherein the subsequent user interaction includes the user interacting with a graphical user interface as the additional interface associated with the additional application, of the client device or the additional client device, that is presenting natural language content associated with the content of the dialog session via the application that is accessible at the client device or the additional client device (¶94, providing activity record in the form of human readable titles; in view of ¶42, different applications will launch to display the content of the activity).  
Regarding Claims 6 and 13, Alphin discloses wherein determining that the subsequent user interaction is related to is the content of the dialog session includes determining that the natural language content presented at the graphical user interface identifies a value for a parameter of a task that was initialized during the dialog session and is furthered when the dialog session between the user and the automated assistant is resumed ¶94, any default or automatically assigned value for title 228 can be changed by a user).
Regarding Claims 7 and 14, Alphin discloses wherein resuming the dialog session causes the automated assistant to: provide, as output via the one or more client devices, another response that is different from a previous response provided by the automated assistant before the dialog session was in the state (¶103, associate underlying activity with more than one application; e.g., allow user to carry out the activity using one program on their laptop but with a different program on their tablet computer).
Regarding Claim 21, Alphin discloses wherein the subsequent user interaction is a touch user interaction via the additional interface associated with the additional application accessible at the client device or the additional client device (¶221, NUI relies on touch recognition).
Regarding Claim 22, Alphin discloses wherein the subsequent user interaction is via the additional interface associated with the additional application accessible at the additional client device (¶42, activity can be resumed at a device other than a device on which the activity was originally (or last) conducted).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/03/2021